DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 are pending of which claims 1, 11 and 21 are in independent form.  Claims 1-30 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments filed on 22 September 2021 as part of a Request for Continued Examination as they apply to the claim objections of the independent claims have been fully considered.   The claim amendments to the independent claims render their respective claim objections moot, therefore the claim objections to the independent claims have been removed.  The claim amendments and arguments as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered. On page 12-13 of the remarks, Applicant’s representative appears to argue that none of the cited references disclose the newly amended independent claim limitations with respect to sending queries to the same execution group based on the queries having the same session identifier.  Examiner has conducted a prior art search in light of the claim amendments and arguments and applied a new reference to address the claims as amended detailed in the rejection provided below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta U.S. Pub. No. 2015/0169655 (hereinafter “Gupta”) in view of Foreign Patent No. CN 104813276 (hereinafter “CN-104”).
Regarding independent claim 1, Gupta discloses:
receiving, by a resource manager, a plurality of queries… (Gupta at paragraphs [0039] – [0041] discloses a data warehouse in a cloud computing environment that provides for database queries and database management, and a distributed data warehouse manager.  Additionally, Gupta at paragraph [0043] discloses receiving a query request from a client.)

While Gupta at paragraph [0043] discloses receiving query requests from clients, Gupta does not disclose:
that are each associated with a session identifier…
However, CN-104 at the last half of page 5 to the beginning half of page 6 of the provided PDF, teaches a distributed data warehouse comprising clusters in which a client is associated with a cluster, a session is created and kept open in which queries are sent to the same cluster.   Examiner is interpreting CN-104 teaching keeping a session open and sending queries to the same lead node of a cluster as reading on the queries having the same session identifier.
Both the Gupta reference and the CN-104 reference, in the sections cited by the Examiner, are in the field of endeavor of task distribution in a distributed computing environment.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generating of execution plans for executing queries across distributed compute clusters while considering load balancing as disclosed in Gupta with establishing client sessions in a distributed data warehouse and keeping a session open between a client and cluster when executing queries at taught in CN-104 to facilitate in realizing good query execution performance (See CN-104 at page 6).

generating, by the resource manager, one or more execution plans for the plurality of queries,… (Gupta at paragraph [0042] discloses in part, “As illustrated in this example, a distributed data warehouse cluster 300 may include a leader node 320 and compute nodes 330, 340, and 350, which may communicate with each other over an interconnect 360. Leader node 320 may generate and/or maintain one or more query plans 325 for executing queries on distributed data warehouse cluster 300.”  Additionally, Gupta at paragraph [0043] discloses receiving a query, then parses the query and develops an execution plan.)

While Gupta at paragraph [0042] discloses distributed data warehousing services, query plans for executing queries on distributed compute clusters and load balancing, Gupta does not disclose selecting execution groups responsive to queries having a same session identifier, more specifically, Gupta does not disclose:
…an execution plan of the one or more execution plans comprises providing a set of queries of the plurality of queries to a same execution group responsive to determining that each query of the set of queries is associated with a same session identifier.
However, CN-104 at the last half of page 5 to the beginning half of page 6 of the provided PDF teaches associating a client with a execution cluster, keeping a session open between a client and a cluster as queries are executed, and generating an execution plan in the cluster to execute the client queries.  Examiner is of the position that the open session between client and cluster taught in CN-104 reads on an execution group executing queries having the same session identifier.

providing, by the resource manager based on the one or more execution plans, the plurality of queries to a plurality of execution groups within a virtual data warehouse, wherein each of the plurality of execution groups accesses data within one or more databases in one or more cloud storage resources (Gupta at paragraphs [0043] – [0044] discloses a leader node generating an execution plan for conducting a query, the execution plan comprising a plurality of steps for executing the query, and the leader node instructing and managing various computing node to carry out the various steps of the execution plan.  Additionally, Gupta at paragraph [0045] discloses the following:
Distributed data warehousing cluster 300 may also include compute nodes, such as compute nodes 330, 340, and 350. These one or more compute nodes, may for example, be implemented on servers or other computing devices, such as those described below with regard to computer system 1000 in FIG. 11, and each may include individual query processing "slices" defined, for example, for each core of a server's multi-core processor. Compute nodes may perform processing of database operations, such as queries, based on instructions sent to compute nodes 330, 340, and 350 from leader node 320. The instructions may, for example, be compiled code from execution plan segments and steps that are executable by the particular data compute node to which it is sent.

scaling, by a processor, a number of execution groups in the virtual data warehouse based at least in part on a current workload of each of the plurality of execution groups (Gupta at paragraphs [0038] – [0039] discloses scaling compute clusters of a data warehouse in a cloud computing environment and considerations in cluster scaling can include query efficiency and load balancing.)

Regarding independent claim 11, while independent claim 11, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 11 is rejected under the same rationale as claim 1.  Additionally, with respect to the hardware limitations recited in the claim, specifically, …a memory; and a processor operatively coupled to the memory…(See Gupta at paragraphs [0084] and [0086] as it relates to the components of computer system 1000.)

Regarding independent claim 21, while independent claim 21, a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 21 is rejected under the same rationale as claim 1.  

Claims 2-6, 8, 12-16, 18, 22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of CN-104 in further view of Doddavula et al. U.S. Pub. No. 2012/0296866 (hereinafter “Doddavula”).
Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  While Gupta at paragraph [0040] and [0042] discloses a distributed data warehouse service wherein data storage and management resources may be managed and scaled, and workload balancing, Gupta does not disclose explicitly disclose determining available memory resources, more specifically, Gupta does not disclose:
further comprising determining, by the resource manager, the current workload of each of the plurality of execution groups by determining for each execution group, one or more of: available processor resources of the execution group; and available memory resources of the execution group.
However, Doddavula at paragraph [0006] teaches the following with emphasis added by the Examiner:
A method for dynamic management of one or more cloud database nodes is provided. In various embodiments of the present invention, the method comprises, firstly, gathering information related to usage of one or more cloud database nodes. Secondly, the method comprises comparing time required by the one or more cloud database nodes for responding to one or more requests with a predetermined threshold. The method further comprises provisioning one or more new cloud database nodes or removing one or more new cloud database nodes based on at least one of: the gathered information, the comparison and a combination thereof.

Additionally, Doddavula at paragraph [0007] teaches in part, “…the current usage information comprises at least one of number of entities stored in the one or more cloud database nodes [i.e., available memory resources] and number of requests received at the one or more cloud database nodes [i.e., available processor resources].”   Lastly, Doddavula at paragraph [0027] teaches in part, “In an embodiment of the present invention, the cloud database management console 102 comprises a cloud controller 104 which is used to monitor consumption and availability of cloud database resources.”
Both the Gupta reference and the Doddavula reference in the cited portions are in the field of endeavor of distributed database services and management.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the scaling of resources and balancing of a workload in a distributed data warehouse as disclosed in Gupta with the monitoring of usage information and dynamic scaling of cloud database nodes based on current usage information as taught in Doddavula to facilitate in providing a cloud database with high scalability and low latency (See Doddavula at paragraph [0005]).

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, Gupta as modified discloses:
comparing, by the resource manager, the current workload of each execution group to a performance threshold, the performance threshold comprising one or more of: a maximum degree of concurrency for each of the plurality of execution groups; and a maximum time period that any query may be queued (Doddavula in the Abstract teaches in part, “The method enables gathering information related to usage of one or more cloud database nodes. The method further enables comparing time required by the one or more cloud database nodes for responding to one or more requests with a predetermined threshold.”)

Regarding dependent claim 4, all of the particulars of claims 1-3 have been addressed above.  Additionally, Gupta as modified discloses:
wherein scaling the number of execution groups comprises: determining, based on the comparison, whether a query can be processed by one or more of the plurality of execution groups while meeting the performance threshold; and initiating one or more new execution groups in response to determining that the query cannot be processed by any execution groups of the plurality of execution groups while meeting the performance threshold (Doddavula at paragraph [0008] teaches in part, “In an embodiment of the present invention, provisioning one or more cloud database nodes based on the gathered information, comparison and combination thereof comprises adding one or more cloud database node instances using a cloud provider application API. In another embodiment of the present invention, comparing time required by the cloud database nodes for responding to one or more requests with a predetermined threshold comprises determining if time required for responding to one or more requests by the cloud database nodes is more than the predetermined threshold.”)

Regarding dependent claim 5, all of the particulars of claims 1-3 have been addressed above.  Additionally, Gupta as modified with Doddavula discloses:
wherein scaling the number of execution groups comprises: determining, based on the comparison, whether the current workload of each execution group can be processed by one fewer than the plurality of execution groups while meeting the performance threshold; and suspending one or more execution groups of the plurality of execution groups in response to determining that the current workload of each execution group can be processed by one fewer than the plurality of execution groups while meeting the performance threshold (Doddavula at paragraph [0008] teaches in part, “In an embodiment of the present invention, comparing time required by the cloud database nodes for responding to one or more requests with a predetermined threshold comprises determining if time required for responding to one or more requests by the cloud database nodes is less than a predetermined threshold... In yet another embodiment of then present invention, removing one or more cloud database nodes based on the gathered information, comparison and combination thereof comprises deleting one or more cloud database node instances using a cloud provider application API.”)

Regarding dependent claim 6, all of the particulars of claims 1-4 have been addressed above.  Additionally, Gupta as modified discloses:
wherein determining whether the query can be processed by an execution group while meeting the performance threshold comprises one or more of: determining whether the query can be processed by the execution group without being queued for a length of time that is equal to or above the maximum time period that any query may be queued; and determining whether the query can be processed without exceeding the maximum degree of concurrency for each of the execution groups (Doddavula at paragraph [0046] discloses in part, “In an embodiment of the present invention, techniques such as queuing theory may be used to determine the amount of time that is taken by the cloud databases to service one or more requests for storage or retrieval of entities.”)

Regarding dependent claim 8, all of the particulars of claims 1-3 and 5 have been addressed above.  Additionally, claim 8 is rejected under the same rationale as claims 5-6.

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding dependent claim 13, all of the particulars of claims 11-12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 14, all of the particulars of claims 11-13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Regarding dependent claim 15, all of the particulars of claims 11-13 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Regarding dependent claim 16, all of the particulars of claims 11-14 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.

Regarding dependent claim 18, all of the particulars of claims 11-13 and 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 8.

Regarding dependent claim 22, all of the particulars of claim 21 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 2.

Regarding dependent claim 23, all of the particulars of claims 21-22 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 3.

Regarding dependent claim 24, all of the particulars of claims 21-23 have been addressed above.  Additionally, claim 24 is rejected under the same rationale as claim 4.

Regarding dependent claim 25, all of the particulars of claims 21-23 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 5.

Regarding dependent claim 26, all of the particulars of claims 21-24 have been addressed above.  Additionally, claim 26 is rejected under the same rationale as claim 6.

Regarding dependent claim 28, all of the particulars of claims 21-23 and 25 have been addressed above.  Additionally, claim 28 is rejected under the same rationale as claim 8.

Claims 7, 9-10, 17, 19-20, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of CN-104 view of Doddavula in further view of Mick et al. 2015/0235308 (hereinafter “Mick”).
Regarding dependent claim 7, all of the particulars of claims 1-4 have been addressed above.  While Gupta as modified with Doddavula discloses scaling or adding execution groups, Gupta as modified does not disclose a predetermined maximum number of execution groups, more specifically, Gupta as modified does not disclose:
wherein the initiating comprises adding execution groups up to a predetermined maximum number of execution groups.
However, Mick at paragraph [0139] teaches in part, “…resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.”
Both the Gupta reference and the Mick reference in the cited portions are in the field of endeavor of scaling resources in a distributed database.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the scaling of resources in a distributed data warehouse as disclosed in Gupta with resources having a quota or rule limiting use or access to a resource as taught in Mick to facilitate in efficient scaling of resources (See Mick at paragraph [0002]).

Regarding dependent claim 9, all of the particulars of claims 1-3 and 5 have been addressed above.  While Gupta as modified with Doddavula discloses adding and removing execution groups, Gupta as modified does not disclose:
wherein the suspending comprises suspending execution groups down to a predetermined minimum number of execution groups.
However, Mick at paragraph [0139], as illustrated in the rejection of claim 7 above, teaches resources having a usage or access limit.  Examiner is of the position that the usage or access limit can be interpreted as either a maximum or a minimum.

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, while Gupta as illustrated in the rejection of claim 1 discloses analyzing usage based on at least one of a number of requests [i.e., processing requirements] or the number of objects stored [i.e., storage requirements] and scaling resources in response to a workload, Gupta as modified does not disclose scaling computing resources independently from storage resources.  More specifically, Gupta as modified with Doddavula does not disclose:
wherein the plurality of execution nodes is separate from the one or more cloud storage resources.
However Mick at paragraph [0057] teaches in part, “For example, a "compute" service 130a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources.  In the same cloud computing system 110, a PaaS-level object storage service 130b may provide a declarative storage API, and a SaaS-level Queue service 130c, DNS service 130d, or Database service 130e may provide application services without exposing any of the underlying scaling or computational resources.”  Examiner is of the position that resources operating at different service levels with different user accessibility to scalability requires the resources are independent of one another.  
Additionally, Mick at Figure 1 provided below illustrates the independence of the compute service, storage service and database service.  Arrows and labels have been added by Examiner.

    PNG
    media_image1.png
    624
    752
    media_image1.png
    Greyscale


Lastly, Mick at paragraph [0156] teaches:
Turning now to FIG. 6, an IaaS-style computational cloud service (a "compute" service) is shown at 600 according to one embodiment. This is one embodiment of a cloud controller 120 with associated cloud service 130 as described relative to FIG. 1. Except as described relative to specific embodiments, the existence of a compute service does not require or prohibit the existence of other portions of the cloud computing system 110 nor does it require or prohibit the existence of other cloud controllers 120 with other respective services 130.

Both the Gupta reference and the Mick reference in the cited portions are in the field of endeavor of scaling resources in a cloud computing enviornment.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the scaling of resources in a distributed data warehouse based on processing and/or storage requirements as disclosed in Gupta with the independent scaling of different resources in a cloud computing environment as taught in Mick to facilitate in efficient scaling of cloud computing resources (See Mick at paragraph [0002]).

Regarding dependent claim 17, all of the particulars of claims 11-14 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 7.

Regarding dependent claim 19, all of the particulars of claims 11-13 and 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 9.

Regarding dependent claim 20, all of the particulars of claim 11 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 10.

Regarding dependent claim 27, all of the particulars of claims 21-24 have been addressed above.  Additionally, claim 27 is rejected under the same rationale as claim 7.

Regarding dependent claim 29, all of the particulars of claims 21-23 and 25 have been addressed above.  Additionally, claim 29 is rejected under the same rationale as claim 9.

Regarding dependent claim 30, all of the particulars of claim 21 have been addressed above.  Additionally, claim 30 is rejected under the same rationale as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154